Kinsey, O. J. and Smith, J. for granting a new trial.
Kirkpatrick, J. and Boudinot, J. against it.
Rule discharged.†

 In Fenwick's ease, in parliament, upon a bill of attainder, a member of the grand jury was admitted to give an account of the testimony upon which they found the indictment, o St. Tr. 72. In an anonymous case before Foster, J., reported Clayt. 84, at York assizes, the judge would not suffer a grand juryman to be produced as a witness, to swear what was given in evidence to them, because he is sworn not to reveal the secrets of his companions. 12 Vin. Abr. title Evidence, II. 1. And m Trials per Pais. 226, it is said, that a clerk attending upon a grand jury shall not be compelled to be a witness to reveal that which was given them in evidence. 12 Vin. Abr. 38, title Evidence B. a. 5.